                                                                                                                              Case 2:19-cv-00067-APG-GWF Document 72 Filed 05/03/19 Page 1 of 3



                                                                                                                         1    Lindsay C. Demaree
                                                                                                                              Nevada Bar No. 11949
                                                                                                                         2    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         3    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         4    Facsimile: (702) 471-7070
                                                                                                                              E-mail: demareel@ballardspahr.com
                                                                                                                         5
                                                                                                                              Attorneys for Defendant Chase Bank
                                                                                                                         6    USA, N.A. (incorrectly named as
                                                                                                                              Chase Card)
                                                                                                                         7

                                                                                                                         8

                                                                                                                         9                              UNITED STATES DISTRICT COURT
                                                                                                                         10                                      DISTRICT OF NEVADA
                                                                                                                         11   JACQUELINE STEINMETZ,                       CASE NO. 2:19-cv-00067-APG-GWF
                                                                                                                         12                         Plaintiff,
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13   v.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                          STIPULATION AND ORDER TO
                                                                                                                         14   AMERICAN HONDA FINANCE; CHASE               EXTEND TIME FOR CHASE BANK
                                                                                                                              CARD; EQUIFAX INFORMATION                   USA, N.A. (incorrectly named as Chase
                                                                                                                         15   SERVICES, LLC; EXPERIAN                     Card) TO RESPOND TO PLAINTIFF’S
                                                                                                                              INFORMATION SOLUTIONS, INC.;                FIRST AMENDED COMPLAINT
                                                                                                                         16   INNOVIS DATA SOLUTIONS, INC.;
                                                                                                                              TRANS UNION LLC; and SELECT                 (Second Request)
                                                                                                                         17   PORTFOLIO SERVICING, LLC,
                                                                                                                         18                         Defendants.
                                                                                                                         19
                                                                                                                                     Chase Bank USA, N.A.’s (incorrectly named as “Chase Card”) (“Chase”)
                                                                                                                         20
                                                                                                                              response to Plaintiff Jacqueline Steinmetz’s (“Plaintiff”) first amended complaint is
                                                                                                                         21
                                                                                                                              currently due May 3, 2019. Chase and Plaintiff agree that Chase has up to and
                                                                                                                         22
                                                                                                                              including May 10, 2019 to respond to Plaintiff’s complaint, to provide time for the
                                                                                                                         23
                                                                                                                              parties to continue to investigate Plaintiff’s allegations and discuss potential
                                                                                                                         24
                                                                                                                              resolution and, if needed, for Chase to prepare a response.
                                                                                                                         25

                                                                                                                         26
                                                                                                                              ///
                                                                                                                         27
                                                                                                                              ///
                                                                                                                         28


                                                                                                                              DMWEST #17703735 v1
                                                                                                                              Case 2:19-cv-00067-APG-GWF Document 72 Filed 05/03/19 Page 2 of 3



                                                                                                                         1           This is the second request for an extension, and it is made in good faith and
                                                                                                                         2    not for purposes of delay.
                                                                                                                         3           DATED this 3rd day of May, 2019
                                                                                                                         4    BALLARD SPAHR LLP                            KNEPPER & CLARK LLC
                                                                                                                         5
                                                                                                                              By: /s/ Lindsay C. Demaree                   By: /s/ Miles N. Clark
                                                                                                                         6    Lindsay C. Demaree                           Matthew I. Knepper
                                                                                                                              Nevada Bar No. 11949                         Nevada Bar No. 12796
                                                                                                                         7    1980 Festival Plaza Drive, Suite 900         Miles N. Clark
                                                                                                                              Las Vegas, Nevada 89135                      Nevada Bar No. 13848
                                                                                                                         8                                                 10040 W., Cheyenne Ave., Suite 170-109
                                                                                                                              Defendant Chase Bank USA, N.A.               Las Vegas, Nevada 89129
                                                                                                                         9    (incorrectly named as Chase Card)            (702)-825-6060
                                                                                                                         10                                                HAINES & KRIEGER
                                                                                                                                                                           David H. Krieger
                                                                                                                         11                                                Nevada Bar No. 9086
                                                                                                                                                                           8985 S. Eastern Avenue, Suite 350
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                           Henderson, Nevada 89123
                                                                                                                                                                           (702) 880-5554
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                           Attorneys for Plaintiff
                                                                                                                         14

                                                                                                                         15
                                                                                                                                                                     ORDER
                                                                                                                         16
                                                                                                                                                                     IT IS SO ORDERED:
                                                                                                                         17

                                                                                                                         18
                                                                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                                                                         19

                                                                                                                         20                                          DATED: 5/6/2019
                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                       2
                                                                                                                              DMWEST #17703735 v1
                                                                                                                              Case 2:19-cv-00067-APG-GWF Document 72 Filed 05/03/19 Page 3 of 3



                                                                                                                         1                                CERTIFICATE OF SERVICE
                                                                                                                         2           Pursuant to Federal Rule of Civil Procedure 5, on May 5, 2019, I served the
                                                                                                                         3    above-referenced STIPULATION AND ORDER TO EXTEND TIME FOR CHASE
                                                                                                                         4    BANK USA, N.A. (incorrectly named as Chase Card) TO RESPOND TO
                                                                                                                         5    PLAINTIFF’S FIRST AMENDED COMPLAINT (Second Request) through the
                                                                                                                         6    Court’s CM/ECF filing system on all parties in interest.
                                                                                                                         7

                                                                                                                         8                                                 /s/ Lindsay Demaree
                                                                                                                         9                                                 An employee of Ballard Spahr
                                                                                                                         10

                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14

                                                                                                                         15

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                       3
                                                                                                                              DMWEST #17703735 v1
